DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
2.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
3.  	Claims 1, 4-5, 8-9, 12-13, and 16 of instant Application No. 17/082754 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8, and 10 of US Patent No. 10824444. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Instant Application No. 17/082754
US Patent No. 10824444 B2
(Application No. 15923203)
Claim 5 (claims 1 + 4 + 5)
1. A system for event information presentation, comprising: 
    a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions, wherein the processor is operable to: 
    receive event object information associated with live event objects during the live event, the event object information comprising location information and motion information; 
    receive event-specific rules for processing the event object information, wherein the event- specific rules provide an event-specific framework for relevant rule processing for the live event; 
    determine and extract event information from the event object information based on the event-specific rules; 
    utilize the event object information to automatically differentiate the live event objects; 



    generate graphical elements associated with the live event objects based on the event object information; and 
    populate a graphical user interface (GUI) with the graphical elements associated with the live event objects; 
    wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects; 
    wherein the graphical elements associated with the live event objects include at least one first set of graphical elements and at least one second set of graphical elements; and 
    wherein the first set of graphical elements is represented on the first display portion and the second display portion using a different color or a different shape than the second set of graphical elements.  

4.    The system of claim 3, wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or different colors on the first display portion and the second display portion.  

5.    The system of claim 1, wherein the first set of graphical elements represents players associated with a first roster position and wherein the second set of graphical elements represents players associated with a second roster position.  








(claim 13 (claims 9 + 12 + 13)
9.    A method for event information presentation, comprising:
    receiving event object information associated with live event objects during a live event, the event object information comprising location information and motion information;    
    receiving event-specific rules for processing the event object information, wherein the event- specific rules provide an event-specific framework for relevant rule processing for the live event; 
    determining and extracting event information from the event object information based on the event-specific rules; 
    utilizing the event object information to automatically differentiate the live event objects; 
    generating graphical elements associated with the live event objects based on the event object information; and 
    populating a graphical user interface (GUI) with the graphical elements associated with the live event objects; 
    wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects; 
wherein the graphical elements associated with the live event objects include at least one first set of graphical elements and at 
    wherein the first set of graphical elements is represented on the first display portion and the second display portion using a different color or a different shape than the second set of graphical elements.  


12.    The method of claim 11, wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or different colors on the first display portion and the second display portion.  

13.    The method of claim 9, wherein the first set of graphical elements represents players associated with a first roster position and wherein the second set of graphical elements represents players associated with a second roster position.  







16.    The method of claim 9, further comprising generating at least one event-specific prediction based on the event information and the event-specific rules, wherein the event information comprises historical information associated with the event objects.  


1. A system for event objects information presentation, comprising:  
    a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: 
    receive event objects information associated with event objects during a live event, the event objects information comprising location information and motion information; 
    receive event-specific rules for processing the event objects information from a third-party data source, wherein the event-specific rules provide an event-specific framework for relevant rule processing for the live event; 
    determine and extract event information from the event objects information based on the event-specific rules; 
    utilize the event objects information to automatically differentiate, organize, and highlight the event objects; 

    generate various event objects graphical user interface (GUI) elements associated with the tracked event objects based on the event objects information and the context information of the event information for overlaying event objects GUI elements on a video presentation of the live event; 
    generate GUI elements on a score board, wherein the GUI elements present some of the event information and some of the context information for the event information related to the event objects, and wherein the some of the event information and the some of the context information for the event information corresponds to players on a field of the live event; 
    overlay the event objects GUI elements on the video presentation of the live event and attach the event objects GUI elements to the associated event objects in the video presentation of the live event, wherein the event objects GUI elements are configured to follow the associated event objects as the associated event objects move in the video presentation, wherein the event objects GUI elements comprise distinct indicators for each participant using different symbols and shapes with different colors, wherein the distinct indicators are selected based on a roster position of a player on a field of the live event, wherein selected colors for offensive players and defensive players indicate locations in the field of the live event; 
    present GUI elements on the score board, wherein the GUI elements comprise distinct indicators matched with the distinct indicators overlaid on the video presentation of the live event; and 
    present the event objects GUI elements and the GUI elements on a content presentation device concurrently with a live broadcast of the live event. 


    
    
8. A method for presenting event objects information, comprising: 
    receiving event objects information associated with event objects during a live event, the event objects information comprising location information and motion information; 
    receiving event-specific rules for processing the event objects information from a third-party data source, wherein the event-specific rules provide an event-specific framework for relevant rule processing for the live event; 
    determining and extracting event information from the event object information based on the event-specific rules; 
    utilizing the event objects information to automatically differentiate, organize, and highlight the objects; 
     tracking event progress to determine context information for the live event information and related event objects information; 
    generating object various event objects graphical user interface (GUI) elements associated with the tracked event objects based on the event information and the determined context information of the event information for overlaying event objects GUI elements on a video presentation of the live event; 
    generating GUI elements on a score board, wherein the GUI elements present some of the event  information and some of the context information for the event information related to the event objects, and wherein the some of 
    overlaying the event objects GUI elements on the video presentation of the live event and attach the event objects GUI elements to the associated event objects in the video presentation of the live event, wherein the event objects GUI elements are configured to follow the associated event objects as the associated event objects move in the video presentation, wherein the event objects GUI elements comprise distinct indicators for each participant using different symbols and shapes with different colors, wherein the distinct indicators are selected based on a roster position of a player on a field of the live event, wherein selected colors for offensive players and defensive players indicate locations in the field of the live event; 
    presenting GUI elements on the score board, wherein the GUI elements comprise distinct indicators matched with the distinct indicators overlaid on the video presentation of the live event; and 
    presenting the event objects GUI elements and the GUI elements on a content presentation device concurrently with a live broadcast of the live event. 

    
10. The method of claim 8, further comprising generating at least one event-specific prediction based on the event information and the event-specific rules, wherein the event information comprises historical information associated with the event objects. 




Claim Objections
4.   	Claims 1, 6-7, 14, and 17-19 are objected to because of the following informalities:   
a. 	Claims 6 recites the limitation "in near real time or in real time." The term “near”  raises question as to whether the limitation expressed therein is necessary to the claim. Claims 14 and 18 are substantially similar to Claim 6 and rejected under the same rationale.
b. 	 Claims 1, 6-7, and 17-19 recite the limitation “operable to” Examiner suggests changing “operable to” to –configured to.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

 5. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House et al. (US 2011/0013087 A1).
	As in independent Claim 1, House teaches a system for event information presentation, comprising: 
 	a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions (fig. 9, pars. 74-76, systems (e.g., computer system 900) include one or more processors (e.g., processor 904) and computer readable storage medium, wherein the computer readable storage 
 receive event object information associated with live event objects during the live event, the event object information comprising location information and motion information (see figs. 1-2, at least pars. 18-20, object tracking systems receives/records information of objects (e.g., ball, player, etc.) during a live sporting event, the information of objects include location/position information and movement information (e.g., position and movement of players and ball/puck));  
 	receive event-specific rules for processing the event object information, wherein the event- specific rules provide an event-specific framework for relevant rule processing for the live event (at least  figs. 2 and pars. 19, 22, 26, figs. 3-4, pars. 29-30, fig. 7, pars. 64-66, and fig. 8, pars. 70-71, specific information of the objects corresponding to the specific event (e.g., the baseball event of fig. 2, the basketball event of fig. 3-4, the football event of fig. 7, and the hockey event of fig. 8) can be received/recorded/tracked and analyzed data or statistics for providing statistical information with the analysis on the objects in the specific event); 
determine and extract event information from the event object information based on the event-specific rules (pars. 22, 26, 29-30,  the information related to the objects can be determined based on the specific information of the objects);
 	utilize the event object information to automatically differentiate the live event objects (at least pars. 20, 22, 26, 72, the information related to the objects can be utilized to detailed information, analyze, and provide graphics for the object and event information);

populate a graphical user interface (GUI) with the graphical elements associated with the live event objects (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations/elements can be generated/presented, by the system (e.g., computer system 900 or object tracking systems), within a graphical user interface; further see figs. 1-2, pars. 18-20, 74-76);
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects (see at least fig. 7-8, pars. 65-67, 70-71, for example, in fig. 8, the GUI presents GUI elements in potions of the GUI, such as a puck highlighter 812, an animated view of the ice 840, a player on each team with player cards 820, previous event statistics such as the player and speed of the last slap shot 830, etc.);
wherein the graphical elements associated with the live event objects include at least one first set of graphical elements and at least one second set of graphical elements (see at least fig. 7-8, pars. 65-67, 70-71, for example, in fig. 8, each of the GUI representations (e.g., the animated view of the ice 840, the player on each team with player cards 820, previous event statistics 830. etc.) presented in the portions of the GUI that includes GUI elements); and 


 	As in Claim 2, House teaches all the limitations of Claim 1. House further teaches that the first set of graphical elements represents players from a first team and the second set of graphical elements represents players from a second team (see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36).

 	As in Claim 3, House teaches all the limitations of Claim 1. House further teaches that the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and wherein the second subset of the second graphical elements represents a second roster position on the second team (see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36-37).
 	
As in Claim 4, House teaches all the limitations of Claim 3. House further teaches that the first subset of the first graphical elements, the second subset of the first 

 	As in Claim 5, House teaches all the limitations of Claim 1. House further teaches that the first set of graphical elements represents players associated with a first roster position and wherein the second set of graphical elements represents players associated with a second roster position (see at least figs 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36-37).

 	As in Claim 6, House teaches all the limitations of Claim 1. House further teaches that the processor is further operable to update locations of the first set of graphical elements and the second set of graphical elements on the first display portion in near real time or in real time based on updated location information and updated motion information of the live event objects (at least pars. 36, 50. 55, graphic view comprising graphical elements can be updated or adjusted with information (e.g., location and movement information of the object or player)).

 	As in Claim 7, House teaches all the limitations of Claim 1. House further teaches that the processor is further operable to update locations of the first set of graphical elements and the second set of graphical elements concurrently with a live broadcast of the live event (see at least fig. 8 and pars. 70-71).
As in Claim 8, House teaches all the limitations of Claim 1. House further teaches that  the non-transitory computer-readable storage medium further contains one or more programming instructions that, when executed, cause the processor to generate at least one event-specific prediction based on the event information and the event- specific rules (pars. 22, 26, 29-30,  the information related to the objects can be determined based on the specific information of the objects), wherein the event information comprises historical information associated with the event objects (par. 50, historical information can be received to update or adjust information of the objects (e.g., trails of the players)).

 	As in independent Claim 17, House teaches system for event information presentation, comprising: 
 	a processor and a non-transitory computer-readable storage medium in communication with the processor, wherein the non-transitory computer-readable storage medium contains one or more programming instructions fig. 9, pars. 74-76, systems (e.g., computer system 900) include one or more processors (e.g., processor 904) and computer readable storage medium, wherein the computer readable storage medium store instructions for execution by the processor to perform functions), wherein the processor is operable to: 
 receive event object information associated with live event objects during the live event, the event object information comprising location information and motion information (see figs. 1-2, at least pars. 18-20, object tracking systems receives/records information of objects (e.g., ball, player, etc.) during a live sporting event, the 
 	utilize the event object information to automatically differentiate the live event objects (at least pars. 20, 22, 26, 72, the information related to the objects can be utilized to detailed information, analyze, and provide graphics for the object and event information);
generate graphical elements associated with the live event objects based on the event object information (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations can be generated by the system (e.g., computer system 900 or object tracking systems), which can be overplayed on a video of the live sporting event; further see figs. 1-2, pars. 18-20, 74-76); and
 populate a graphical user interface (GUI) with the graphical elements associated with the live event objects (figs. 4, 8, pars. 70-71, for example, in fig. 8, the graphical representations/elements can be generated/presented, by the system (e.g., computer system 900 or object tracking systems), within a graphical user interface; further see figs. 1-2, pars. 18-20, 74-76);
wherein the GUI includes a first display portion including a digital representation of a venue associated with the live event and a second display portion including a roster of the live event objects (see at least fig. 7-8, pars. 65-67, 70-71, for example, in fig. 8, the GUI presents GUI elements in potions of the GUI, such as a puck highlighter 812, an animated view of the ice 840, a player on each team with player cards 820, previous event statistics such as the player and speed of the last slap shot 830, etc.);

wherein the first set of graphical elements further comprises a first subset of the first graphical elements and a second subset of the first graphical elements, wherein the second set of graphical elements further comprises a first subset of the second graphical elements and a second subset of the second graphical elements, wherein the first subset of the first graphical elements represents a first roster position on a first team, wherein the second subset of the first graphical elements represents a second roster position on the first team, wherein the first subset of the second graphical elements represents a first roster position on a second team, and wherein the second subset of the second graphical elements represents a second roster position on the second team (see at least fig. 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36); and 
wherein the first subset of the first graphical elements, the second subset of the first graphical elements, the first subset of the second graphical elements, and the second subset of the second graphical elements is each represented using different shapes or colors on the first display portion and the second display portion (see at least fig. 8 and pars. 70-71; further see figs. 2, 4, pars. 21, 36).  

 	Claim 9 is substantially similar to Claim 1 and rejected under the same rationale.
	Claim 10 is substantially similar to Claim 2 and rejected under the same rationale.

	Claim 11 is substantially similar to Claim 3 and rejected under the same rationale.

	Claim 12 is substantially similar to Claim 4 and rejected under the same rationale.

	Claim 13 is substantially similar to Claim 5 and rejected under the same rationale.

	Claim 14 and 18 are substantially similar to Claim 6 and rejected under the same rationale.

	Claim 15 and 19 are substantially similar to Claim 7 and rejected under the same rationale.

	Claim 16 is substantially similar to Claim 8 and rejected under the same rationale.

 	Claim 20, please see the rejection for claim 8, which incorporates all the limitations recited in claim 20.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144